—Judgment, Supreme Court, New York County (Joan Carey, J.), rendered June 30, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of AVi to 9 years, unanimously affirmed.
*748The courtroom was properly closed during the testimony of the undercover officer in view of his testimony at the Hinton hearing that he was still active in that capacity in the area where defendant was arrested (People v Amparo, 201 AD2d 331, lv denied 83 NY2d 868; People v Martinez, 82 NY2d 436, 443). Concur—Sullivan, J. P., Carro, Kupferman, Nardelli and Tom, JJ.